DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Information Disclosure Statement (IDS) filed on 11/11/2021 was considered.

Response to Amendment
This Office Action responses to the Applicant’s Amendment filed on 12/27/2021 in which claims 6-7, 10-17, and 19-21 have been amended, claims 1-5, 8-9, and 18 have been canceled and entered of record.
Claim 6 has been amended herein to correct the informalities.  Based on the amended claim, the objection to the claim is withdrawn.
Claims 7 and 16 have been amended herein to overcome the rejections under 35 U.S.C 112(b). Based on the amended claim, the rejections under 35 U.S.C 112(b) for claims 7 and 16 are withdrawn.
Claims 6-7, 10-17, and 19-21 are pending for examination.

Allowable Subject Matter
Claims 6-7, 10-17, and 19-21 are allowed.
Applicants have amended independent claims 6 and 16 to incorporate the allowable subject matters of original claims 9 and 18 respectively, as indicated in the previous Office Action dated 12/18/2013.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
Regarding independent claim 6, the prior art of record does not teach or suggest the claimed invention having “wherein in each control segment except for the first control segment, the voltage amplitude is controlled to increase at a corresponding rate which is greater than or equal to 0 and is smaller than or equal to the first rate α” and a combination of other limitations thereof as recited in claim 6.
Regarding independent claim 16, the prior art of record does not teach or suggest the claimed invention having “wherein in an initial segment of initiation under an isolated island condition, a relation between a magnetic flux and the voltage of the transformer meets the following formula:

    PNG
    media_image1.png
    82
    400
    media_image1.png
    Greyscale

A rated magnetic flux meets: 
    PNG
    media_image2.png
    68
    139
    media_image2.png
    Greyscale


At a moment of passive initiation, if α=0, the following formula is met:

    PNG
    media_image3.png
    72
    323
    media_image3.png
    Greyscale

if Ux ≤ 0.5UN, a maximum magnetic flux generated does not exceed the rated magnetic flux.” and a combination of other limitations thereof as recited in claim 6.
Regarding claims 7, 10-15, 17, and 19-21, the claims have been found allowable due to their dependencies to claims 6 and 16 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI H TRAN whose telephone number is (571)270-0668. The examiner can normally be reached M - F 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barney can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/THAI H TRAN/Examiner, Art Unit 2836                                                                                                                                                                                                        
/TOAN T VU/Primary Examiner, Art Unit 2836